                                                                       Case 2:16-cv-01880-JAD-EJY Document 68
                                                                                                           67 Filed 08/25/20 Page 1 of 2



                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            3    REX D. GARNER, ESQ.
                                                                 Nevada Bar No. 9401
                                                            4    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            5    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            6    Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            7    Email: natalie.winslow@akerman.com
                                                                 Email: rex.garner@akerman.com
                                                            8
                                                                 Attorneys for The Bank of New York Mellon fka The Bank of New York as Trustee for
                                                            9    the Certificateholders of CWABS, Inc., Asset-Backed Certificates, Series 2007-BC1
                                                            10                               UNITED STATES DISTRICT COURT

                                                            11                                      DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   THE BANK OF NEW YORK MELLON FKA                   Case No.: 2:16-cv-01880-JAD-EJY
                      LAS VEGAS, NEVADA 89134




                                                                 THE BANK OF NEW YORK AS TRUSTEE
AKERMAN LLP




                                                            13   FOR THE CERTIFICATEHOLDERS OF
                                                                 CWABS,       INC.,       ASSET-BACKED             STIPULATION AND ORDER FOR
                                                            14   CERTIFICATES, SERIES 2007-BC1, a Delaware         DISMISSAL OF THE BANK OF NEW
                                                                 corporation,                                      YORK MELLON FKA THE BANK OF
                                                            15                                                     NEW YORK AS TRUSTEE FOR THE
                                                                                      Plaintiff,                   CERTIFICATEHOLDERS OF CWABS,
                                                            16   vs.                                               INC., ASSET-BACKED CERTIFICATES,
                                                                                                                   SERIES 2007-BC1'S CLAIMS AGAINST
                                                            17   SFR INVESTMENTS POOL I, LLC, a Nevada             MONTENEGRO ESTATES, WITH
                                                                 Limited Liability Company; MONTENEGRO             PREJUDICE
                                                            18   ESTATES, a Nevada Non-Profit Corporation, and
                                                                 NEVADA ASSOCIATION SERVICES, INC., a
                                                            19   Nevada Limited Liability Company,
                                                            20                        Defendants.                            ECF No. 67

                                                            21   SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                                 Limited Liability Company,
                                                            22
                                                                                      Counter-Claimant,
                                                            23   vs.
                                                            24   THE BANK OF NEW YORK MELLON FKA
                                                                 THE BANK OF NEW YORK AS TRUSTEE
                                                            25   FOR THE CERTIFICATEHOLDERS OF
                                                                 CWABS,          INC.,    ASSET-BACKED
                                                            26   CERTIFICATES, SERIES 2007-BC1, a Delaware
                                                                 corporation; JOSEPH GROSS, an individual;
                                                            27   TONI ANN VITTA GROSS, an individual,
                                                            28                        Counter-Defendant/
                                                                                      Cross-Defendants.
                                                                 54350360;1
                                                                     Case 2:16-cv-01880-JAD-EJY Document 68
                                                                                                         67 Filed 08/25/20 Page 2 of 2



                                                            1                 Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff/Counter-

                                                            2    Defendant The Bank of New York Mellon fka The Bank of New York as Trustee for the

                                                            3    Certificateholders of CWABS, Inc., Asset-Backed Certificates, Series 2007-BC1 (BoNYM) and

                                                            4    Defendant Montenegro Estates (Montenegro), by and through their respective counsel of record,

                                                            5    hereby stipulate and agree to the dismissal of BoNYM's claims against Montenegro with prejudice.

                                                            6                 Each party shall bear their own attorney's fees, prejudgment interest, and costs of suit

                                                            7    associated with this dismissal. This stipulation and dismissal do not affect any other claims or

                                                            8    parties in this lawsuit.

                                                            9
                                                                 DATED August 25, 2020.                                  DATED August 25, 2020.
                                                            10
                                                                 AKERMAN LLP                                             LEACH KERN GRUCHOW ANDERSON SONG
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                 /s/ Rex D. Garner                                       /s/ T. Chase Pittsenbarger
                                                            12   ARIEL E. STERN, ESQ.                                    SEAN L. ANDERSON, ESQ.
                      LAS VEGAS, NEVADA 89134




                                                                 Nevada Bar No. 8276                                     Nevada Bar No. 7259
AKERMAN LLP




                                                            13   NATALIE L. WINSLOW, ESQ.                                T. CHASE PITTSENBARGER, ESQ.
                                                                 Nevaa Bar No. 12125                                     Nevada Bar No. 13740
                                                            14   REX D. GARNER, ESQ.                                     2525 Box Canyon Drive
                                                                 Nevada Bar No. 9401                                     Las Vegas, NV 89128
                                                            15   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, Nevada 89134                                 Attorneys for Montenegro Estates
                                                            16
                                                                 Attorneys for The Bank of New York Mellon fka
                                                            17   The Bank of New York as Trustee for the
                                                                 Certificateholders of CWABS, Inc., Asset-Backed
                                                            18   Certificates, Series 2007-BC1
                                                            19
                                                            20

                                                            21                                                     ORDER
                                                            22                IT IS SO
                                                                              Based  onORDERED.
                                                                                        the stipulation between the plaintiff and defendant Montenegro Estates [ECF
                                                            23   No. 67] and good cause appearing, IT IS HEREBY ORDERED that plaintiff's claims against
                                                                 Montenegro Estates are DISMISSED with prejudice, each side to bear its own fees and
                                                            24   costs.                                  UNITED STATES DISTRICT COURT JUDGE
                                                                                                                  Case No.: 2:16-cv-01880-JAD-EJY
                                                            25         On 5/6/2020, the SFR and Bank parties filed notice that they had reached settlement
                                                            26   and needed 90 days “to finalize and complete the terms for settlement.” ECF No. 66. Those
                                                                 90 days have passed. IT IS FURTHER DATED ORDERED that all remaining parties must file a
                                                            27   stipulated dismissal of all remaining claims or a joint status report explaining when
                                                            28
                                                                 such a dismissal will be filed by 8/31/2020.
                                                                                                                          _________________________________
                                                                                                                          U.S. District Judge Jennifer A. Dorsey
                                                                                                                     2    Dated: August 25, 2020
                                                                 54350360;1
